Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20             PageID.1695     Page 1 of 19




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 FELICIA QUIZEL MORGAN, by
 her Next Friend, Laura Campbell,

       Plaintiff,                                    Case No. 17-12094

 v.                                                  Hon. Marianne O. Battani

 WAYNE COUNTY, OFFICER LEONARD
 DAVIS, OFFICER CLARK, SERGEANT
 ARELIA PENDERGRASS. COMMUNITY
 HEALTHCARE PROVIDERS, INC., in their
 Individual Capacity, jointly and severally,

       Defendants.

 _____________________________________/


                    OPINION AND ORDER GRANTING DEFENDANTS’
                         MOTION FOR SUMMARY JUDGMENT


       Before the Court is Defendants, Leonard Davis, Keisa Clark, Arelia Pendergrass,

 and Wayne County’s Motion for Summary Judgment. The Court has reviewing the

 relevant filings, and for the reasons that follow, the motion is GRANTED.

 I.    INTRODUCTION

       Plaintiff Felicia Quizel Morgan filed suit on June 27, 2017, asserting federal civil

 rights claims under 42 U.S.C. § 1983 and state law claims against Wayne County, its

 employees, and Community Health Care Providers, Inc. (“CHCP”) arising from Plaintiff’s

 November 15, 2005, sexual assault by another inmate, Eric Miles. Plaintiff became

 pregnant and gave birth the following year. At the time of the alleged assault, both were

 being treated at a mental health care facility operated by CHCP under a contract with
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20                PageID.1696      Page 2 of 19




 the Wayne County Jail (“WCJ”).1 Morgan had been transferred from the WCJ to the

 CHCP facility for psychiatric evaluation and treatment after she was charged with

 assaulting a corrections employee.

        Defendant Wayne County filed a previous motion to dismiss and for summary

 judgment, arguing that Plaintiff’s federal and state law claims arising from her 2005

 assault are barred by the applicable statutes of limitation; that Plaintiff failed to allege

 viable claims of municipal liability under 42 U.S.C. § 1983, and that Michigan’s

 governmental immunity statute, Mich. Comp. Laws § 691.1401 et seq., barred the state

 law claims asserted by Plaintiff against the County.

        The Court granted in part and denied in part the prior motion, holding that

 Plaintiff’s state law claims against Wayne County were barred by governmental

 immunity, and allowing Plaintiff to engage in discovery relative to her federal claims

 against Wayne County (ECF No. 24). In its opinion and order, the Court detailed the

 facts as alleged by Plaintiff including the facts giving rise to Plaintiff’s placement at UCH

 and the assault as well as Plaintiff’s involvement in other court proceedings. (ECF No.

 24 at 3-7; see also ECF No. 66, Exs. 34-39). The Court found that Morgan had met her

 burden to show questions of fact existed regarding the statute of limitations issue. To

 the extent the parties rely on the same facts in this summary judgment motion, the

 Court incorporates those facts from its previous opinion and order and sets out a




        1
         Although Plaintiff filed this suit on her own behalf, on February 22, 2018, the
 Court appointed Plaintiff’s aunt, Laura Campbell, to serve as Plaintiff’s next friend in this
 action. See Fed. R. Civ. P. 17(c)(2).

                                                2
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20             PageID.1697      Page 3 of 19




 summary below. To the extent that new facts are argued in support of the motion, the

 Court addresses them in its analysis.

 II.    FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff had been diagnosed at a young age with severe schizophrenia and

 bipolar disorder. In 1997, Morgan began serving a sentence at a Michigan Department

 of Corrections (“MDOC”) facility following her state court conviction of assault with intent

 to commit great bodily harm. She was prescribed anti-psychotic medications while

 incarcerated at the MDOC facility in order to treat her mental illness.

        While she was serving her sentence, Morgan allegedly assaulted a corrections

 employee. Nearly two years after the assault, in August of 2005, Plaintiff was

 transferred to the WCJ so she could attend court proceedings related to the assault. As

 a result of Plaintiff’s unpredictable behavior while incarcerated at WCJ, including

 hallucinations, she was transferred to United Community Hospital (“UCH”) for

 psychiatric evaluation and treatment. (Id. at ¶¶ 21-23.) Defendant Community Health

 Care Providers, Inc. (“CHCP”) operated the facility under a contract with Wayne County

 and provided mental health evaluation and treatment to inmates.

        On July 11, 2016, Plaintiff commenced a federal court suit that was essentially

 identical to the present action. (Case No. 16-12579). Plaintiff voluntarily dismissed the

 case on August 2, 2016, before the defendants had responded to the complaint. Within

 a year, on June 27, 2017, she brought the present suit asserting federal claims under

 42 U.S.C. § 1983 and state law claims of wrongful conception, negligence, and gross

 negligence against Defendants Wayne County, CHCP, and one or more unidentified

 Wayne County deputy sheriffs arising from the sexual assault she allegedly suffered at

                                              3
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20               PageID.1698       Page 4 of 19




 UCH in November of 2005 while being treated for mental impairments. Plaintiff

 amended her complaint to add the names of the Wayne County employees. (ECF No.

 20).

 III.   STANDARD OF REVIEW

        Under the relevant Federal Rule, summary judgment is proper “if the movant

 shows that there is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). As the Supreme Court has

 explained, “the plain language of Rule 56[] mandates the entry of summary judgment,

 after adequate time for discovery and upon motion, against a party who fails to make a

 showing sufficient to establish the existence of an element essential to that party’s case,

 and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

 477 U.S. 317, 322 (1986).

        In deciding a motion brought under Rule 56, the Court must view the evidence “in

 a light most favorable to the party opposing the motion, giving that party the benefit of

 all reasonable inferences.” Smith Wholesale Co. v. R.J. Reynolds Tobacco Co., 477

 F.3d 854, 861 (6th Cir. 2007). Yet, the nonmoving party may not rely on bare

 allegations or denials, but instead must support a claim of disputed facts by “citing to

 particular parts of materials in the record, including depositions, documents,

 electronically stored information, affidavits or declarations, stipulations . . . , admissions,

 interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A).




                                                4
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20               PageID.1699     Page 5 of 19




 IV.    ANALYSIS

        A.     Tolling the Three-Year Statute of Limitations

        The parties disagree as to whether Plaintiff has the type or severity of a mental

 health condition that would permit her to toll the governing statutes of limitations. The

 parties agree that each of Plaintiff’s claims in this case is subject to a three-year period

 of limitation. See McCune v. City of Grand Rapids, 842 F.2d 903, 905 (6th Cir. 1988)

 (observing that for federal claims brought under 42 U.S.C. § 1983, courts apply “the

 [forum] state[’s] statute of limitations governing actions for personal injury”); Mich.

 Comp. Laws § 600.5805(10); Mich. Comp. Laws § 600.2971. Moreover, the standards

 governing the accrual of Morgan’s federal and state law claims are essentially the

 same, and there is no dispute that her claim accrued in 2005.

        In denying Wayne County’s prior motion to dismiss on the statute of limitations,

 the Court found that Morgan’s allegations of insanity were sufficient to withstand the

 dismissal of her claims as time-barred and allowed discovery. In discussing the merits

 of the motion, the Court observed that absent tolling, Morgan would have needed to file

 suit by November of 2008, not over eight years later, in June of 2017. See Cooey v.

 Strickland, 479 F.3d 412, 416 (6th Cir. 2007) (internal quotation marks and citations

 omitted) (noting that under federal law, “the statute of limitations period begins to run

 when the plaintiff knows or has reason to know that the act providing the basis of his or

 her injury has occurred”); Stephens v. Worden Ins. Agency, LLC, 59 N.W.2d 723, 733

 (Mich. Ct. App. 2014) (internal quotation marks and citations omitted) (holding that

 under Michigan law, “[a] tort claim accrues when all the elements of the claim have

 occurred and can be alleged in a proper complaint”); see also Mich. Comp. Laws §

                                               5
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20              PageID.1700     Page 6 of 19




 600.5827 (providing that a claim generally “accrues at the time the wrong upon which

 the claim is based was done[,] regardless of the time when damage results”).

        However, under Michigan Compiled Laws § 600.5851(5), a person who is legally

 insane at the time a claim arises may commence the action after the disability ceases.

 Subsection (1) of the statute provides that such person has an additional year after the

 disability is removed to commence the action after the statute of limitations has run. Id.

 § 600.5851(1). To qualify as legally insane under this tolling statute, a person must

 suffer from “a condition of mental derangement such as to prevent the sufferer from

 comprehending rights he or she is otherwise bound to know,” but the person need not

 have “been judicially declared to be insane.” Mich. Comp. Laws § 600.5851(2). The

 condition of insanity “must exist at the time the claim accrues,” and “[a] person shall not

 tack successive disabilities.” Mich. Comp. Laws §§ 600.5851(3),(4).

        Accordingly, Defendants will prevail in their request for summary judgment

 because Plaintiff’s claims are time-barred, unless Plaintiff can establish (I) that she was

 “insane” within the meaning of the statute when her claims accrued in November of

 2005, and (ii) that she continuously suffered from this disabling condition until at least

 June of 2016, a year before this suit was filed. See Curran v. City of Dearborn, 957 F.

 Supp.2d 877, 884 (E.D. Mich. 2013); English v. Bousamra, 9 F. Supp.2d 803, 808 (W.D.

 Mich. 1998) (holding that the plaintiff has the burden of demonstrating her entitlement to

 tolling under § 600.5851).

        The parties in this case can find support in the record for their respective

 positions, just as they did before formal discovery occurred, including evidence showing

 Morgan had adequate perception, memory, or understanding; lives independently; has

                                              6
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20                PageID.1701      Page 7 of 19




 been involved in past litigation; and presents past reports from her parole officer, and a

 report from the Center for Forensic Psychiatry concluding that Morgan was not legally

 insane at the time of a 2013 assault and was competent to stand trial (ECF No. 66, Exs.

 75 and 75). That report was based on a two-hour interview with Morgan, reviews of

 police report, records from four prior referrals, MDOC records from 1997 through 2013,

 and a recording of the alleged assault. Defendants additionally rely on the fact that

 Morgan filed a lawsuit based on the assault in July 2016. Under the law, Plaintiff “is

 presumed to have known about her cause of action” when she brought this prior suit.

 Bradley v. Macomb County, 370 F. Supp.2d 607, 611 (E.D. Mich. 2005) (noting noted

 that the plaintiff had “br[ought] this present action in his own capacity, without a

 representative,” and concluded that he therefore “must have been competent on or

 before” the date the suit was filed).

        In the Court’s prior opinion, it declined to hold that Plaintiff’s record of regular

 involvement in judicial proceedings rendered her unable to show she was entitled to

 tolling. The Court distinguished the Bradley decision, in particular noting that the

 evidence in that case included a statement that affirmatively “indicate[d] that [the

 plaintiff] was able to articulate his rights.” Id., 370 F. Supp.2d at 611. Also, the Court

 addressed case law that a plaintiff’s ability to confer with or retain a lawyer serves as

 “some evidence” that the plaintiff does not meet the Michigan tolling statute’s definition

 of “insane,” but noted “it does not conclusively establish that fact.” (See ECF No. 24,

 pp. 14-17 and cases cited therein).

        The issue here is not Morgan’s awareness of the assault; it is whether she was

 and has been continuously incapable of “comprehending [her] rights” within the

                                                7
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20             PageID.1702     Page 8 of 19




 meaning of Mich. Comp. Laws § 600.5851(2). Plaintiff points to record evidence that

 shows she did not comprehend her rights, but instead, was assisted by others in

 bringing legal claims. The real dispute is whether there is grounds for finding her

 continuously incapable. A significant hurdle to Defendants’ request for summary

 judgment is the 2017 assessment of Morgan by Dr. Gerald Shiener, a board certified

 forensic psychiatrist. Dr. Shiener evaluated Morgan, reviewed medical records,

 including records from MDOC and WCJ. Based on the records and evaluation, Dr.

 Shiener opined that Morgan has suffered from “legal insanity” from the time of her rape

 up to and through the present time. According to his report, Morgan

       suffers from a severe mental illness that would meet the definition and
       criteria of a severe disorder of thought and mood, and that her severe
       mental illness impairs her ability to understand her rights under the law. It
       is my further opinion that she has suffered from this impairment in thought
       and mood continuously from the time of her incarceration to the present.
       Even though her symptoms wax and wane, the underlying thought
       disorder is persistent and always present. At the time of the rape, she
       was referred for in patient psychiatric care at a level unavailable in the
       Wayne County Jail, which implies a severity of symptoms requiring
       hospital care. Clearly she was ‘insane’ at that time. It is my opinion that
       her impairment has been continuous and always present to a degree that
       impairs her ability to appreciate her rights under the law.

       I would advise the Court that she would be considered ‘insane’ (a legal
       term) due to the persistent impairment in her ability to think in a logical,
       coherent and goal-directed manner, a significant impairment in her ability
       to control her impulses, and a continuous impairment in her ability to
       differentiate reality from inner fantasy. Given the degree of impairment
       present due to her illness, a legal representative for purposes of litigation
       would be necessary to act in her behalf.

       I would stress that the impairment that interferes with her ability to
       appreciate her rights under the law lies in the disordered thinking, and the
       altered thought processes that accompany this illness and that occur
       independent of psychotic symptomatology. Although medication may
       control the more intense and severe symptoms of psychosis, the
       disordered thinking and the illogical thinking result in an inability to

                                             8
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20              PageID.1703      Page 9 of 19




        comprehend issues like rights under the law – even in periods where
        psychosis is not active.

 (ECF No. 15, Exhibit A, Dr. Shiener Report, pg. 9-10).

        Defendants offer the independent psychiatric evaluation preformed by Dr. David

 Rosenberg, board certified in psychology and neurology, to contest Plaintiff’s expert.

 Dr. Rosenberg provided a supplemental report to his May 1, 2019 independent medical

 examination, which involved an in-person assessment, a review of Plaintiff’s video

 deposition, and Dr. Shiener’s report and medical records. Dr. Rosenberg

 acknowledged Morgan’s diagnosis of schizoaffective disorder, mixed type, but noted her

 ability to live independently. He found her alert and oriented, with good attention and

 concentration. (ECF No. 66, Ex. 83). Dr. Rosenberg found Plaintiff’s “condition and

 sensorium remain remarkably intact with excellent immediate, short-term and long-term

 memory, excellent attention, concentration, and performance on a variety of cognitive

 tasks” to be “highly significant given her schizoaffective disorder.” Id.

        Defendants rely on Dr. Rosenberg’s conclusion that “there is no scientific way for

 any expert to be able to opine on [Morgan’s] mental state in the past” to challenge Dr.

 Shiener’s opinion. Dr. Rosenberg opines that no “valid techniques” exist to do so

 reliably. He adds, “it is simply not possible clinically reasonable nor scientifically sound

 to be able to say that she has continuously without interruption since November 2005

 been unable to comprehend her legal rights regarding the incident,” and points to

 evidence in the records that suggests to the contrary. (Id.)

        Defendants first raise the challenge to Dr. Shiener’s report in their reply, despite

 having his report when Wayne County filed its motion to dismiss. Defendants did not


                                               9
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20                PageID.1704      Page 10 of 19




  file a motion to strike. The generalized attack on his methodology is simply too little, too

  late. Therefore, the Court decliens to award summary judgment on this ground.

         B. Qualified Immunity for Individual Defendants

         In order to state a claim under 42 U.S.C. § 1983, a plaintiff must (1) allege the

  violation of a constitutional right, and (2) show that the violation was committed by a

  person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). Here,

  Morgan asserts a claim under the Eighth Amendment, which requires prison officials “to

  protect prisoners from violence at the hands of other prisoners.” Farmer v. Brennan,

  511 U.S. 825, 833 (1994). Such conduct violates the Eighth Amendment when it is both

  “sufficiently serious,” and when the prison officials are “deliberately indifferent” to the

  inmate’s health or safety. Id. at 834.

         “Deliberate indifference” has both an objective and a subjective component.

  Perez v. Oakland County, 466 F.3d 416, 423 (6th Cir. 2006). In order to establish the

  subjective component, Plaintiff must present evidence that the prison official was

  subjectively aware of, and disregarded, the risk of harm to the prisoner. Id. at 424. In

  other words,

         a prison official cannot be found liable under the Eighth Amendment for
         denying an inmate humane conditions of confinement unless the official
         knows of and disregards an excessive risk to inmate health or safety; the
         official must both be aware of facts from which the inference could be
         drawn that a substantial risk of serious harm exists, and he must also
         draw the inference.

  Farmer, 511 U.S. at 837. “Whether a prison official had the requisite knowledge of a

  substantial risk is a question of fact subject to demonstration in the usual ways,

  including inference from circumstantial evidence. . .and a factfinder may conclude that a


                                                10
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20               PageID.1705      Page 11 of 19




  prison official knew of a substantial risk from the very fact that the risk was obvious.”

  Id. at 842. But, a prison official who was not aware of a substantial risk of harm may not

  be held liable under the Eighth Amendment, even if the risk was obvious and a

  reasonable official would have noticed it. Id. at 841-42.

         The parties disagree as to whether the individual Defendants, Deputy Clark,

  Deputy Davis, and Sergeant Pendergrass, may avail themselves of qualified immunity

  relative to Plaintiff’s Eighth Amendment claim that they were deliberately indifferent to

  Morgan’s substantial risk of suffering an assault. The doctrine of qualified immunity

  shields government officials performing discretionary functions unless their conduct

  violates clearly established constitutional rights. Harlow v. Fitzgerald, 457 U.S. 800,

  818 (1982). To assess whether a defendant is entitled to qualified immunity on

  summary judgment, courts view the acts in the light most favorable to the plaintiff and

  assess whether a reasonable juror could find that: (1) the defendant violated a

  constitutional right; and (2) the right was clearly established. Pearson v. Callahan, 555

  U.S. 223 (2009). In determining whether a defendant who “actually knew of a

  substantial risk to inmate health or safety,” is entitled to immunity, courts consider

  whether he “responded reasonably to the risk, even if the harm ultimately was not

  averted.” Farmer v. Brennan, 511 U.S. 825, 844 (1994).

         With these standards in mind, the Court turns first to whether the constitutional

  right at issue was clearly established, and finds that there is no dispute that it is.

  Farmer, 511 U.S. at 833 (internal quotation marks and citation omitted). Next, the Court

  must assess whether the defendants violated a constitutional right. In this regard,

  Morgan must show (1) the alleged mistreatment was objectively serious; and (2) the

                                                11
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20             PageID.1706      Page 12 of 19




  defendant subjectively ignored the risk to the inmate's safety. Farmer, 511 U.S. at 834.

  Here, the Court evaluates the evaluate the liability of each individual Defendant. Phillips

  v. Roane Cnty., Tenn., 534 F.3d 531, 542 (6th Cir.2008) (when deciding qualified

  immunity defenses “the court should consider whether each individual defendant had a

  sufficiently culpable state of mind”).

                1. Deputies Clark and Davis

         At the outset, the Court notes that both Clark and Davis were knowledgeable

  about the physical lay-out of the unit, including that males and females were housed in

  the unit, that blind spots existed, and that doors were not locked.

         In addition to knowledge of the shortcomings of the physical layout, Clark

  acknowledged that three officers were assigned to each shift at UCH. One worked the

  desk, one conducted rounds, and one sat in the dayroom and observed the hallway in

  order to keep watch over the inmates. Clark was aware that the blind spots on the ward

  created the need for an officer to be in the dayroom. Clark, who was covering the desk

  on the date of the assault, could not see the blindspots while seated at the desk. She

  knew there were two females in the unit. She also admitted that Miles had been

  hospitalized previously, that Miles flirted with women, and that he was sexually

  preoccupied, but stated he was not violent. Clark testified that sexual preoccupation

  was common among inmates. It is further undisputed that there was a huge disparity in

  the size of Miles and Morgan.

         Clark admitted at the time of the assault, Hunter had left for lunch, and Davis was

  in the restroom. (ECF No. 66, Ex. 10). Further, Clark conceded that someone should

  have been in the dayroom, or roamed the hallways more. She admitted that the inmate

                                              12
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20             PageID.1707      Page 13 of 19




  population suffered form severe mental illness. Based on these facts, Morgan asserts

  that a question of fact exists as to whether Clark was subjectively aware and

  deliberately indifferent to the safety needs of Morgan.

         Likewise, Davis knew Hunter had gone to lunch when he went to the restroom.

  He admitted it was difficult to separate inmates by gender because of lack of space. He

  knew that the inmates suffered with mental issues. He knew three officers staffed the

  unit for security purposes. He admitted that because the physical set up of the ward

  created blind spots, one officer was stationed in the day room. He did not perceive

  Miles as a threat to Morgan. In his Declaration, Hunter affirms that there had been no

  incidents of sexual contact among patients prior to November 15, 2005. (ECF No. 66,

  Ex. 39, ¶ 6). He also states that Miles and Morgan had conversed in a friendly manner

  when they were in the day room. (Id., ¶ 7). According to Hunter, when he left the day

  room, there was UCH staff in the area, and there had no been a prior incident when on

  of the deputies was off the ward. (Id., ¶ 11).

         Morgan argues that Defendants’ testimony shows she was incarcerated under

  conditions posing a substantial risk of harm, and believes the facts create a jury

  question as to whether Clark or Davis subjectively ignored the risk to her safety. She

  relies on the decision in Bishop v. Hackel, 636 F.3d 757, 767 (6th Cir. 2011) to support

  her position. In that case, the physical structure and the personal characteristics of the

  plaintiff rendered him vulnerable, and she concludes that the same can be said here.

  Specifically, just as was the case in Bishop, here Clark was subjectively aware that

  Miles was sexually preoccupied and the layout of the ward increased the risk of abuse

  without observation. Davis likewise is not entitled to qualified immunity. He knew that

                                              13
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20             PageID.1708     Page 14 of 19




  Hunter had gone to lunch and Clark was at the desk when he went to the restroom.

  Davis was aware of the blind spots, the difficulty in keeping inmates separated by

  gender because of the lack of space and that the inmates

          To meet the deliberate indifference criteria, Morgan must show the officers knew

  of and disregarded “an excessive risk to inmate health or safety; the offic[ers] must both

  be aware of the facts from which the inference could be drawn that a substantial risk of

  harm exists, and. . .must also draw the inference.” Id. at 837. Even if the Court found

  the facts, taken as a whole show that Clark and Davis could have inferred that a

  substantial risk of harm existed, they must draw the inference and disregard it. Farmer,

  511 U.S. at 834, 837, 839. There is no evidence to support that they did. It is

  undisputed that Morgan made no complaints or comments about Miles. Neither Clark

  or Davis had any reason to believe that an assault would occur: Miles had not

  demonstrated any propensity for violence while in custody; there had been no prior

  incidents of sexual activity among the inmates, and although UCH employees were not

  responsible for security, there were three employees on the ward at the time of the

  incident. Plaintiff was not left alone. Although Davis left to use the bathroom, there

  simply is no evidence that he knew his conduct would expose Morgan to a high risk of

  harm.

          The Court’s assessment is not what could have been done differently or better,

  but whether the conduct demonstrated they were deliberately indifferent to the

  “reasonable safety” of Morgan Id. at 844. Even when viewed in the light most favorable

  to Morgan, Plaintiff's argument sounds in negligence, not deliberate indifference. See

  Reilly v. Vadlamudi, 680 F.3d 617, 624 (6th Cir. 2012) (“Deliberate indifference is

                                              14
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20              PageID.1709     Page 15 of 19




  characterized by obduracy or wantonness—it cannot be predicated on negligence,

  inadvertence, or good faith error.”).

                2. Sergeant Pendergrass

         To be liable as a supervisor under § 1983, Sergeant Pendergrass had to have

  condoned, knowingly acquiesced in, “encouraged the specific incident of misconduct or

  in some way directly participated in it.” Turner v. City of Taylor, 412 F.3d 629, 643 (6th

  Cir. 2005) (citation omitted).

         Although Pendergrass was not on site during the assault, she was the deputy’s

  supervisor. As the supervising officer in charge of Clark and Davis, she was

  responsible for the deputies’ daily activities during their shifts. Yet, she was unable to

  recall the policy about the minimum number of officers, and responded that officers did

  not have to notify her when they were taking breaks. Her testimony directly contradicts

  the written policy.

         Under the policy, officers assigned to UCH shall be “self-relieving for lunch with

  two officers remaining on the unit at all times. Any officer leaving for lunch shall contact

  Division I shift command for permission. (Doc. No. 73, Ex. K).

         Plaintiff’s argument is undermined by that fact that she failed to establish that

  Hunter did not contact shift command or that Pendergrass was “Division I Shift

  Command” for purposes of the policy. Regardless, she was unaware of the

  circumstances. Finally, there is no causal connection between an alleged violation of

  the policy by Pendergrass and any injury. The policy did not require an officer to

  contact his supervisor for permission to use the bathroom, and Pendergrass, who was

  not on site, could not have known that only one officer was in the unit.

                                               15
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20                 PageID.1710       Page 16 of 19




         C.      Municipal Liability Claim

         In Counts II and III of her complaint, Morgan asserts claims against Wayne

  County under 42 U.S.C. § 1983 arising from her November 2005 sexual assault.

  Wayne County “cannot be held liable under § 1983 for an injury inflicted solely by its

  employees or agents.” Gregory v. Shelby County, 220 F.3d 433, 441 (6th Cir. 2000)

  (citing Monell v. Department of Social Servs., 436 U.S. 658, 694 (1978)). Therefore, to

  establish liability, Plaintiff mst show that the execution of Defendant’s policy or custom

  resulted in a constitutional tort.” Gregory, 220 F.3d at 441. In addition, Morgan must

  show that “through its deliberate conduct, the [County] was the ‘moving force’ behind”

  the violation of [Plaintiff’s] constitutional rights — that is, it “must show that the municipal

  action was taken with the requisite degree of culpability and must demonstrate a direct

  causal link between the municipal action and the deprivation of federal rights.” Gregory,

  220 F.3d at 442 (quoting Board of County Comm’rs of Bryan County v. Brown, 520 U.S.

  397, 405, (1997)).

         Wayne County contends that Plaintiff cannot establish an underlying

  constitutional violation. The Court agrees. In Burgess v. Fischer, 735 F.3d 462, 278

  (6th Cir. 2013), the court identified four theories of municipal liability: an

  unconstitutional legislative enactment or official written policy; ratification of illegal

  actions by an official with final decisionmaking authority; a policy of inadequate training

  or supervision; a custom of tolerance of acquiescence of constitutional violations.

         Plaintiff argues two bases for liability: Wayne County’s “unconstitutional policy,

  custom and practice of housing both male and female inmates in a coed facility without



                                                 16
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20               PageID.1711     Page 17 of 19




  adequate security thereby exposing them to mentally ill inmates, and its failure to

  adequate train and supervise its officers.

                1. Policy

         The terms of the WCJ contract with UCH required the Jail to “establish and

  communicate ward security procedures to Hospital.” (ECF No. 73, Ex 13). The policy

  governing security procedures at UCH related to rounds, reporting, and maintaining a

  logbook. Under the policy, a minimum of two deputes were to remain on the ward if one

  left the premises. (ECF No. 73, Ex. 6). Specifically,

         Officers assigned to United Community Hospital shall be self-relieving for
         lunch with two officers remaining on the unit at all times. Any officer
         leaving for lunch shall contact Division I shift command for permission.

  (ECF No. 73, Ex. K). Once a plaintiff has specifically identified a County policy or

  custom, she must advance evidence to show that it was the moving force behind the

  violation of her constitutional rights.

         In support of her claim that the policy is constitutionally deficient, Morgan relies

  on the conditions occurring during her confinement at UCH, including the fact that there

  was no security or locked doors separating the male and female inmates. (ECF No. 73,

  Ex. 40). Moreover, at times, males were housed on the same side of the floor as

  females because of lack of space, although that was not the situation when Plaintiff was

  assaulted. (Id.) Although Females were not allowed in rooms assigned to male

  inmates, there were no locks on room doors. Morgan points to a bevy of evidence to

  support her theory: testimony that patients crawled around to escape notice; an

  admission from one of the officers working on the date of the assault that she had no



                                               17
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20              PageID.1712      Page 18 of 19




  specialized training in mental health; the supervising officer’s failure to ensure that the

  two deputy policy was followed; and that the deputies failued to inform shift command

  when they left the unit for lunch. In addition, despite the officers’ knowledge that there

  were blind spots such that it was necessary for an officer to be stationed in the day

  room, there was no policy in place to ensure that when an officer stationed in the day

  room left the ward, another officer would take his or her place.

         The Court finds the policy, while perhaps not perfect, is not facially

  unconstitutional. Pursuant to the policy, rounds were required every 30 minutes, and

  after rooms were checked, other areas were checked. “Females were to be housed as

  close to the nurses’ station as possible.” (ECF No. 73, Ex. K, p. 4). There is no

  evidence that the policy had been inadequate to protect females, particularly because

  no previous incidents of sexual assault by an inmate on an inmate are part of the

  record.

                2. Failure to Train

         “[T]he inadequacy of police training may serve as the basis for § 1983 liability

  only where the failure to train amounts to deliberate indifference to the rights of persons

  with whom the police come into contact.” City of Canton, Ohio v. Harris, 489 U.S. 378,

  388 (1989). Furthermore, the Supreme Court has held that it is possible, in light of the

  duties assigned to specific officers, for the need for training to be so obvious that the

  lack of such training would constitute deliberate indifference. Id. at 390.

         Morgan claim that the defendants were not properly trained as to how to prevent

  an excessive risk that inmates who are sexual preoccupied would sexually assault other



                                               18
Case 2:17-cv-12094-MOB-MKM ECF No. 85 filed 09/30/20               PageID.1713      Page 19 of 19




  inmates. She relies on the same evidence advanced regarding the policy to support her

  failure to train.

          The Court’s earlier discussion shows that Plaintiff cannot show deliberate

  indifference to the need for training. Plaintiff failed to establish and prior instances of

  inmate to inmate sexual assaults occurring. There is no evidence that assaultive

  conduct occurred when one officer was at lunch. There simply is no evidence that

  Wayne County was clearly on notice that the training in this particular area was deficient

  and likely to cause injury.

          C. State Law Claims Against the Individual Defendants

          Individual Defendants argue that they are entitled to immunity as to Plaintiff’s

  state law claims under Mich. Comp. Laws § 691.1407. In her response, Plaintiff

  conceded that the Court already rejected her argument that her claims fell within an

  exception to the governmental immunity act. The Court has no intention of revisiting the

  argument, which has been rejected twice–first, in its opinion and order (ECF No. 24),

  and, second, in its order denying Plaintiff’s motion for reconsideration (ECF No. 42).

  Accordingly, the claims are dismissed.

  V.      CONCLUSION

          For these reasons, the Court GRANTS the motion. IT IS FURTHER ORDERED

  that Plaintiff’s Motion in Limine (ECF No. 76) is DISMISSED as MOOT.

          IT IS SO ORDERED.

                                            s/Marianne O. Battani
                                            MARIANNE O. BATTANI
                                            UNITED STATES DISTRICT JUDGE
  Date:    September 30, 2020


                                                19
